NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 12a0282n.06

                                           No. 09-4099                                    FILED
                                                                                     Mar 13, 2012
                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT                          LEONARD GREEN, Clerk

MUHAMED TOURE,                                       )
                                                     )
       Petitioner,                                   )      ON PETITION FOR REVIEW
                                                     )      FROM A FINAL ORDER OF THE
v.                                                   )      BOARD OF IMMIGRATION
                                                     )      APPEALS
ERIC H. HOLDER, JR., Attorney General,               )
                                                     )
       Respondent.                                   )




       Before: KEITH, MARTIN, and GIBBONS, Circuit Judges.


       PER CURIAM. Muhamed Toure, who is represented by counsel, petitions this court to

review a final order issued by the Board of Immigration Appeals. Toure requested the Board to

reopen his appeal of an immigration judge’s (IJ) decision denying his applications for asylum,

withholding of removal, and protection under the Convention Against Torture. The Board, however,

denied the request and this appeal followed.

       Toure is a native and citizen of Mauritania. On an unknown date, Toure was admitted into

the United States without possessing a valid entry document. On February 3, 2003, Toure sought

asylum. The asylum officer referred the matter to an IJ. The government issued Toure a Notice to

Appear, charging him as an immigrant not in possession of a valid entry document, subjecting him

to deportation under 8 U.S.C. § 1227(a)(1)(A). Toure conceded removability.

       After conducting an evidentiary hearing, the IJ denied Toure’s applications for relief. The

IJ concluded that Toure was not credible. The IJ also found that Toure failed to establish that he

timely filed his asylum application because Toure could not corroborate the date of his arrival into

the United States. The IJ determined that Toure had failed to establish past persecution in
                                            No. 09-4099
                                                -2-

Mauritania and had failed to demonstrate a well-founded fear of future persecution. Toure appealed

the IJ’s decision to the Board, and the Board dismissed Toure’s appeal. Toure did not seek review

of the Board’s decision.

       Toure subsequently filed a motion to reopen with the Board, asserting that a 2008 coup d’état

in Mauritania supported reopening his case based on a change in the country’s conditions. He also

claimed that his prior counsel rendered ineffective assistance. The Board denied Toure’s motion to

reopen and Toure filed a timely petition for review with this court.

       In his opening brief, Toure contests the IJ’s adverse credibility determination. However, a

panel of this court previously granted, in part, the government’s motion to dismiss the appeal for lack

of jurisdiction. We limited Toure’s appeal to the question of whether the Board abused its discretion

in denying his motion to reopen. Therefore, Toure cannot challenge the IJ’s adverse credibility

decision. Because Toure’s opening brief fails to make any substantive argument regarding the

Board’s decision to deny his motion to reopen, he has waived his challenge to the Board’s decision.

Cruz-Samayoa v. Holder, 607 F.3d 1145, 1154-55 (6th Cir. 2010) (an issue not raised in an opening

brief is deemed waived).

       The petition for review is denied.